PER CURIAM.
Andre Howard1 and E3 Properties2 appeal the judgment entered after a bench trial in favor of Darlene Dougherty. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

It was brought out during trial that the individual appellant's name is actually "Andre Howard" and filings with the name "Andrew Howard" contained a typo. Because no filings have been made with this Court or the trial court to correct this error, our official caption refers to "Andrew Howard" in order to be consistent with the trial court's judgment and the Missouri Case.net entries. For simplicity, we will refer to Mr. Howard as "Howard."


Howard is the owner of E3 Properties.